I concede that the request preferred by defendant's counsel relating to outcry, quoted by Mr. Justice FELLOWS, should have been given, but, in my opinion, the omission to give it does not warrant the granting of a new trial.
The defendant admitted the act of intercourse. There was, then, but one issue for the jury to pass upon — the use of force. That the burden was on the people to establish this was stated to them in no uncertain terms. They were instructed:
"In order to constitute the crime of rape, the law requires that the female shall resist throughout the assault and until the act is consummated in every way and to the utmost of her ability, even to the extent of making a counter-attack on her assailant if it is possible for her to do so. *Page 500 
"To warrant a conviction of rape in this case each member of the jury must be satisfied from the evidence and beyond a reasonable doubt that respondent had sexual intercourse with Louise King by force and against her will and that on her part there was the utmost resistance to prevent the consummation of this act. You must find that Louise King's resistance was overcome either by force, violence, or fear.
"The law requires that the female shall resist to the utmost of her ability. In considering the question of her ability, you have a right to take into consideration, however, her power to resist, as shown by the evidence, because the law does not require her to resist beyond the limits of her power at the time of the assault. If you find from the evidence that her power to make physical resistance is impaired, either by an assault made upon her by the accused or by the use of liquor, then the law only requires that she resist to the extent of her then present ability to do so."
This was followed by the instruction which we again quote:
"In determining her power to resist you must take into consideration all the facts connected with the time and place at which the act of intercourse took place; her physical powers at that time, the resistance she was able to make, her ability to summon help, in any way in her power, by screaming or otherwise. You are to consider all these things from the evidence that has been brought before you."
Had the words "in determining whether she did resist" been used instead of those italicized in the quotation, I think all would agree that it would then have fairly covered the instruction embodied in the request.
Let us examine the issue as made by the proof on the question of outcry. It was undisputed that none was heard by the two persons in the car. The prosecuting witness, when interrogated as to why she made no outcry, after stating that defendant threw her on the ground, testified: *Page 501 
"I was lying on my back and he was kneeling across my knees with one hand on my chest — and he swung his right fist back, I believe, just as he looked towards the car, and the next thing I knew he had hit me just about as hard as anything ever could — and hit me on my left cheek away back here (indicating) — the next I recall I was rather dazed and tried to scream and just could not make any noise, and I was struggling as hard as I could, clawing up at his face — trying to push him away, trying to squirm and get free, but could not. I remember all the time I was struggling I could hear him just talking in short, gasping sentences. I know What he was saying — he was breathing deeply, saying 'You might as well — it won't hurt — no one will know — I am going to, anyhow.'
"Q. That is all you recollect now?
"A. Yes.
"Q. Well, now, to refresh your recollection in that connection, I will ask you whether or not you heard him say anything about putting something on?
"A. Yes, he did.
"Q. You heard that expression, did you?
"A. Yes.
"I know I was just fighting as hard as I could. I said something about his sister — I said I knew that he had a sister, I didn't see how he could act like that; he swore and then he said I was awful dumb.
"I kept on struggling real hard, and for a minute it seemed as if I were going to get away, when he just started to strike me again as hard as he could, and then I was dazed for a while, and then — the last thing I can remember was that I thought he was accomplishing his purpose. I knew I could not do a thing. I knew I could not do a thing. I knew I could not move. I was simply powerless."
On cross-examination, she testified that "the only time I screamed was once, and then I said 'The' " (the name of the young man in the car was Theodore), and further:
"No, I could not say how loud it was. I was frightened; I was frightened and was taken entirely by surprise and I can't say how loudly I screamed. I screamed louder than I have been talking here. I *Page 502 
am a normal girl and have a normal voice and when I am around the sanitarium with other girls I can laugh and talk as loud as anybody, I think."
One of the doctors who examined her after her injury testified:
"Her lower jaw was dropped, she evidently could not speak, she didn't speak at all in my office under operation."
The issue was thus raised as to her ability to make an outcry, and it was this fact, doubtless, that caused the trial court to couch the instruction in the language used by him.
The elements of the crime here charged are well known to every adult person. To establish it, there must be an act of intercourse procured by force. If no instruction had been given on the failure to make outcry, I think the ordinary juryman would consider it, when determining whether consent had been given.
The office and purpose of instructions are to enlighten the jury, to aid them in applying the law applicable to the offense charged to the facts as they find them. While counsel have a right to prefer requests, and those preferred should receive the careful attention of the court, the jury axe likely to receive much more aid from a terse, connected, and logical statement of the law by the court than if given to them in disconnected instructions in the form prepared by counsel. I do not think that the instruction given was misleading, nor am I impressed, after a careful reading of the record, that any prejudice to the defendant resulted therefrom.
Under our statute (3 Comp. Laws 1915, § 14565), we have no right to reverse —
"on the ground of misdirection of the jury * * * unless, in the opinion of the court, after an examination of the entire cause, it shall affirmatively appear that the error complained of has resulted in a miscarriage of justice." *Page 503 
This statute may not be invoked where the error affects the substantial rights of the defendant, or deprives him of a fair trial. People v. Rajona, 208 Mich. 633. But in People v.Williams, 208 Mich. 586, it was held that the omission to instruct the jury that the burden of proof was on the prosecution did not, under the record presented, constitute reversible error. Other cases in which the statute has been applied to save the verdict are Montgomery v. Montgomery'sEstate, 191 Mich. 398; Barras v. Barras, 192 Mich. 584;Metcalf v. Laundry  Dye Co., 215 Mich. 601.
In People v. Tubbs, 147 Mich. 1, 11 (decided before this statute was enacted), where the charge was murder and self-defense was relied on, the court said to the jury:
"But before you acquit on the ground of self-defense you ought to believe that defendant's cause of apprehension for his father was reasonable. You are to determine from all the evidence whether facts constituting such reasonable cause have been established; and, unless such facts constituting such reasonable cause have been established by the defense in this case, you cannot acquit on the ground of self-defense, but his actions and conduct are to be judged from the circumstances as they appeared to him at the time."
This was clearly error, and this court so held, but refused to order a new trial, saying:
"When the charge is read as a whole, it conclusively appears that the jury could not have been misled by the language complained of."
The judgment is affirmed.
SNOW, STEERE, and CLARK, JJ., concurred with SHARPE, C.J. *Page 504